UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-QSB (Mark one) RQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2007 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-51185 Signet International Holdings, Inc. (Exact name of small business issuer as specified in its charter) Delaware 16-1732674 (State of incorporation) (IRS Employer ID Number) 205 Worth Avenue, Suite 316, Palm Beach, Florida 33480 (Address of principal executive offices) (561) 832-2000 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES R NO £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES £ NO R State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: October 26, 2007: 4,504,962 Transitional Small Business Disclosure Format (check one): YES £ NO
